DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a locking element" in line 9.  It is unclear if this recitation is in reference to the originally claimed locking element, or a new, second locking element.
Claim 1 recites the limitation "being shaped as a bushing" in line 12.  The aforementioned limitation is unclear as a bushing is not a defined shape, but rather a mechanical element used to provide an interface between two parts, damping the energy transmitted therethrough.
Claim 6 recites the limitation "a conical head end" in line 3.  It is unclear if this recitation is in reference to the originally claimed head end, or a new, second head end.

Regarding claim 9, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0277520 to Nunuparov.
Nunuparov discloses a locking device, comprising a mechanical actuator (bolt 12) which can be fastened on a movable door part and a housing (housing 13) which interacts with the actuator and is capable of being fastened to a door counterpart, which housing comprises a receptor (receiving part of housing 13) to which the actuator can be inserted, and the housing comprises a locking element (figure 1a and 1b) which is displaceable between an unlocked position, in which the actuator can be released, and a locked position, in which the actuator can 
However, Nunuparov does not disclose the explicit use of the locking device used on a door and a door frame.  It is common knowledge in the prior art to employ electronic lock devices on door assemblies in the same field of endeavor for the purpose of controlling user access rights.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the locking device on a safety door, wherein the safety door can be a door, flap, cover, hood, sliding door, or pivoting door, as in claim 11, and the housing interacting with the actuator and being fastened to a door counterpart in order to control user access to desired doors and enclosures.
Nunuparov also discloses the defined state is determined by a signal causing the guard lock at a lifting device (6) to move and to hold the engagement elements in a fixing pushed-in or turned position in the locked position (paragraphs 8 and 30-32), as in claim 2, wherein the lifting device is a bistable solenoid (paragraphs 8 and 30-32), as in claim 3, and the engagement elements are pins, balls, rollers or setting parts (paragraph 29), as in claim 4, wherein the 
Nunuparov further discloses the engagement recess formed on the engagement tongue of the actuator is rotationally symmetrical for operative engagement with the head end of the engagement plunger as counterpart (paragraph 37; figures 7a and 7b), as in claim 6, as well as the housing comprises a housing opening in which the receptor is provided (figures 4a, 4b), as in claim 7, and the receptor comprises an insertion/pivot range for the engagement tongue in the unlocked position of at least 180° (figures 2a-2c show the pivot range between the locked and unlocked positions), as in claim 8.
Nunuparov additionally discloses the housing comprises a sensor device (7) for detecting electronic identification elements in the area of the receptor (paragraph 30), as in claim 10, as well as a device for switching an electrical connection, in particular of a safety switch of a safety chain for the operation of a machine, is provided, wherein for switching the electrical connection, the actuator can be brought into operative connection with a switch head (paragraph 18), as in claim 12.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunuparov, as applied above.
Nunuparov discloses the invention substantially as claimed.  Nunuparov discloses the locking device can be arranged to exchange information/energy in various channels of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking assemblies:
U.S. Patent Number 10,822,835 to DeWalch et al.; U.S. Patent Number 9,041,510 to Wolski; U.S. Patent Number 8,276,415 to Trempala et al.; U.S. Patent Number 8,276,414 to Luo; U.S. Patent Number 8,256,254 to Bellamy; U.S. Patent Number 7,958,758 to Trempala et al.; U.S. Patent Number 4,807,454 to Sengupta et al.; U.S. Patent Application Publication Number 2012/0291501 to Gentile et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
August 4, 2021